Citation Nr: 1706744	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-09 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

The Veteran is seeking service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis.  

The Board finds that the RO has not substantially complied with the directives of the prior March 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In March 2015, the Board remanded the issue for service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis, with onychomycosis.  The Board instructed the RO to obtain a VA examination addressing whether any currently or previously diagnosed left or right knee disorders, including bilateral knee degenerative joint disease, left knee bipartite patella, and bilateral knee chondromalacia patella, preexisted the Veteran's military service from December 1984 to June 1992.  The examiner was to determine whether the left or right knee disorder increased in severity beyond the normal progression during active military service if any left or right knee disorders were found to preexist service.  If any left or right knee disorders did not preexist service, the examiner was to provide an opinion as to whether any currently or previously diagnosed left and right knee disorders was related his military service, including the general rigors of military service, any knee disorders diagnosed during active duty service, and any knee injuries sustained in September 1990 and November 1991.  Finally, the examiner was to indicate whether any currently or previously diagnosed left and right knee disorders were proximately due to or aggravated by his service-connected tinea pedis, with onychomycosis.

In May 2015, the Veteran underwent a VA examination and was diagnosed with patellofemoral pain syndrome of both knees.  The examiner opined that the Veteran's claimed condition was "less likely than not" incurred in or caused by the claimed inservice injury, event or illness.  The examiner based this opinion on the lack of medical reports for the time immediately after service beyond 1993 and the lack of continuous records of knee pain.  The examiner also opined that the condition was "less likely than not" proximately due to or the result of the Veteran's service-connected condition as no medical research was found to support a casual effect between foot pain and knee joint pain, and the Veteran's diagnosed patellofemoral pain syndrome was an orthopedic condition separate from tinea pedis, a dermatologic skin condition, and onychomycosis, a dermatologic fungal infection.  Finally, the examiner opined that no pre-existing knee condition was found in the available medical reports in the record.  

The Board finds the opinions provided inadequate.  The examiner did not address all diagnoses of the knees, current or previous, as instructed by the Board remand.  Also, the opinion regarding whether the Veteran's right and left knee disabilities preexisted service was merely conclusory and no rationale was provided.  Moreover, the examiner did not consider the Veteran's statements of continuous symptoms relating to the knees since service, and merely concluded that the claimed condition was not related to service based on the lack of continuous treatment records.  Finally, the examiner merely concluded that the patellofemoral pain syndrome was separate from the service-connected disabilities and did not address whether the service-connected disabilities aggravated the any of the currently or previously diagnosed bilateral knee disabilities.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

In the March 2015 remand, the Board also directed the RO to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to including any available medical records from the United States Post Office where he was employed in 2001.  In the April 2015 development letter, the RO failed to include the medical records from the United States Post Office.  Therefore, the RO must make efforts obtain this evidence and associate it with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include medical records from the United States Post Office.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain complete copies of all outstanding VA treatment records pertinent to the claims on appeal. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all outstanding records have been associated with the record; the Veteran's electronic claims file must be forwarded and reviewed by a new VA examiner to prepare an addendum to the May 2015 examination.  No examination is required unless the examiner deems it necessary.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  

After a review of the evidence of record, to include consideration of the Veteran's statements and testimony during the October 2014 hearing before the Board, the examiner must address whether any currently or previously diagnosed left or right knee disorders, including bilateral knee degenerative joint disease, left knee bipartite patella, and bilateral knee chondromalacia patella, preexisted the Veteran's military service from December 1984 to June 1992.  If the examiner finds that any currently diagnosed left or right knee disorder preexisted service, the examiner must state upon what specific factual evidence in the record this finding was made.  

If the examiner finds that any previously or currently diagnosed left or right knee disorder preexisted service, the examiner must determine whether the left or right knee disorder increased in severity beyond the normal progression during active military service.  If the examiner finds that any previously or currently diagnosed left or right knee disorder increased in severity beyond the normal progress during active military service, the examiner must state upon what specific factual evidence in the record this finding was made.  

If the examiner finds that any previously or currently diagnosed left or right knee disorder did not increase in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence or lack thereof, in the record this finding was made.

If the examiner determines that any previously or currently diagnosed left or right knee disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether any and all currently or previously diagnosed left and right knee disorders, including but not limited to bilateral knee degenerative joint disease, left knee bipartite patella, and bilateral knee chondromalacia patella, are related his military service, including the general rigors of military service, any knee disorders diagnosed during active duty service, and any knee injuries sustained in September 1990 and November 1991.  The examiner must also indicate whether any and all currently or previously diagnosed left and right knee disorders, including but not limited to bilateral knee degenerative joint disease, left knee bipartite patella, and bilateral knee chondromalacia patella, are proximately due to or aggravated by his service-connected tinea pedis, with onychomycosis, which includes calluses of the feet.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim of entitlement to service connection for left and right knee disorders, to include as secondary to service-connected tinea pedis with onychomycosis.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




